                                          Case 5:16-cv-07186-BLF Document 188 Filed 11/14/18 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                              NORTHERN DISTRICT OF CALIFORNIA

                                   3                                         SAN JOSE DIVISION

                                   4

                                   5     JOHN BARKER,                                        Case No. 16-cv-07186-BLF
                                   6                     Plaintiff,
                                                                                             ORDER GRANTING PLAINTIFF'S
                                   7               v.                                        MOTION FOR LEAVE TO FILE
                                                                                             MOTION FOR RECONSIDERATION
                                   8     INSIGHT GLOBAL, LLC, et al.,                        AND SETTING BRIEFING SCHEDULE
                                   9                     Defendants.                         [Re: ECF 187]
                                  10          Before the Court is Plaintiff’s Motion for Leave to File Motion for Reconsideration
                                  11   (“Motion for Leave”). ECF 187. Plaintiff’s Motion for Leave discusses a purported change in
                                  12   law that took place after the Court’s order dismissing in part Plaintiff’s third amended complaint
Northern District of California
 United States District Court




                                  13   (ECF 176). Pursuant to Civil Local Rule 7-9, the Court hereby GRANTS Plaintiff’s Motion for
                                  14   Leave at ECF 187.
                                  15          As noted by Plaintiff, Plaintiff’s Motion for Reconsideration has already been filed as
                                  16   Exhibit 1 to ECF 187-1. However, the Court is concerned with what appears to be excessive
                                  17   footnoting not in compliance with the undersigned’s Standing Order re Civil Cases. Thus,
                                  18   Plaintiff shall re-file his motion with footnotes double spaced and in 12-point font. The content of
                                  19   the motion is not to change, although it may be shortened in order to satisfy the 10-page limit.
                                  20          Accordingly, the Court sets the following briefing schedule:
                                  21       Event                                               Deadline
                                  22       Plaintiff’s Motion for Reconsideration Re-filed     November 20, 2018
                                  23       Opposition Filed                                    November 30, 2018
                                  24       Reply Filed                                         December 7, 2018

                                  25          Page limits shall be 10-10-5 for the motion, opposition, and reply, if any.

                                  26          IT IS SO ORDERED.

                                  27   Dated: November 14, 2018                        ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  28                                                   United States District Judge
